Exhibit 10.2

 

FIRST AMENDMENT

TO EMPLOYMENT AGREEMENT

 

FIRST AMENDMENT, dated as of February 8, 2005 (this “First Amendment”) to the
Employment Agreement (the “Employment Agreement”) by and among Anthony Wilson
(“Executive”), Protection One, Inc., a Delaware corporation, Security Monitoring
Services, Inc. (d/b/a CMS), a Florida corporation (the “Company”), and
Protection One Alarm Monitoring, Inc., a Delaware corporation, dated as of
July 23, 2004.  This First Amendment to the Employment Agreement shall become
effective upon the “Closing Date” (as defined in the Exchange Agreement);
provided, that this First Amendment shall be null and void ab initio upon any
termination of the Exchange Agreement in accordance with its terms.

 

W I T N E S S E T H :

 

WHEREAS, Section 22 of the Employment Agreement provides that any modification
of any provision of the Employment Agreement shall be valid only if made in
writing and signed by Executive and a duly authorized officer of the Company;
and

 

WHEREAS, the parties hereto desire to amend certain provisions of the Employment
Agreement as more fully set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein,
the parties hereto agree as follows:

 


1.               DEFINED TERMS.


 

(a)   Unless otherwise stated herein, all capitalized terms have the meanings
ascribed to them in the Employment Agreement.

 

(b)   For purposes of this Agreement, “Exchange Agreement” means that certain
Exchange Agreement, dated as of November 12, 2004, to which Protection One, Inc.
and Protection One Alarm Monitoring, Inc., among others, are parties.

 


2.               AMENDMENTS.


 


(A)   SECTION 4(C) OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“(c)  Benefit Programs.  During the period of Executive’s employment under this
Agreement, Executive shall be eligible to participate in all employee benefit
plans and programs of the Company from time to time in effect for the benefit of
senior executives of the Company (subject to meeting generally applicable
participation requirements under the applicable plan or program), including, but
not limited to, retention plans, stock option plans, restricted stock grants,
401(k) plans, group life insurance, hospitalization and surgical and major
medical coverages, sick leave, employee stock purchase plans, car allowances,
vacations and holidays, long-term disability, and such other benefits as are or
may be made available from time to time to senior executives of the Company. 
For purposes of this Section 4(c), the term “the Company” shall also include
POAMI.”

 

(b)   Section 5(a)(D) of the Employment Agreement is hereby amended and restated
in its entirety to read as follows:

 

                                                                                                                       
“(D) Executive’s rights with respect to all outstanding stock options, stock
appreciation rights and other equity based awards (“Awards”) in connection with
any termination of employment, including a Qualifying Termination, shall be
governed exclusively by the terms of the Protection One, Inc. 2004 Stock Option
Plan, the Protection One, Inc. Stock Appreciation Rights Plan and the grant and

 

1

--------------------------------------------------------------------------------


 

option agreements provided thereunder (provided, for the avoidance of doubt,
that this Section 5(a)(D) shall not be construed to affect or modify the
application of Section 6 of this Agreement).”


 


3.     GOVERNING LAW; VALIDITY.  THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO THE PRINCIPLE OF CONFLICTS OF LAWS.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS FIRST AMENDMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS FIRST AMENDMENT, WHICH
OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


 


4.     FULL FORCE AND EFFECT OF EMPLOYMENT AGREEMENT.  EXCEPT AS SPECIFICALLY
MODIFIED HEREIN, ALL OTHER PROVISIONS OF THE EMPLOYMENT AGREEMENT SHALL REMAIN
IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.  ALL REFERENCES IN THE
EMPLOYMENT AGREEMENT TO “THIS AGREEMENT” SHALL BE DEEMED TO REFER TO THE
EMPLOYMENT AGREEMENT AS AMENDED BY THIS FIRST AMENDMENT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Protection One, Inc., the Company and Protection One
Alarm Monitoring, Inc. has caused this Agreement to be executed by a duly
authorized representative of Protection One, Inc., the Company and Protection
One Alarm Monitoring, Inc. and Executive has executed this Agreement as of the
day and year first above written.

 

 

PROTECTION ONE, INC.

 

 

 

 

 

By:

/s/ Richard Ginsburg

 

 

Name: Richard Ginsburg

 

 

Title: President and CEO

 

 

 

 

 

PROTECTION ONE ALARM MONITORING, INC.

 

 

 

 

 

By:

/s/ Richard Ginsburg

 

 

Name: Richard Ginsburg

 

 

Title: President and CEO

 

 

 

 

 

SECURITY MONITORING SERVICES, INC.

 

 

 

 

 

By:

/s/ Richard Ginsburg

 

 

Name: Richard Ginsburg

 

 

Title: Director

 

 

 

 

 

 

/s/ Anthony Wilson

 

 

Anthony Wilson

 

3

--------------------------------------------------------------------------------